 120DECISIONSOF NATIONALLABOR RELATIONS BOARDReynoldsMetals Company (Reductionand AlloysPlant)andDistrictLodge No.92, InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,PetitionerReynolds MetalsCompanyandInternational Union,United Plant GuardWorkersof America and itsAmalgamatedLocalUnion601.Cases10-RC-9082 and 10-UC-46July 10, 1972DECISION AND ORDER CLARIFYINGCERTIFICATIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition for certification filed by DistrictLodge No. 92, International Association of Machin-ists and Aerospace Workers, AFL-CIO, hereinafterreferred to as IAM, and upon a petition forclarification of unit filed by International Union,United Plant Guard Workers of America and itsAmalgamated Local Union 601, hereinafter referredto as UPGWA, under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was heldbefore Hearing Officer Melvin Hutson. Followingthe hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 10, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer and UPGWA filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.IAM and UPGWA are labor organizationswithin the meaning of the Act.Petitioner IAM seeks certification as representativeof the following unit:All firemen employed by the Employer at itsplants in Listerhill and Sheffield,Alabama,excluding all other employees including officeclericalemployees,professionalemployees,guards, watchmen and supervisors as defined inthe Act.PetitionerUPGWA seeks clarification of thefollowing unit for which it was certified as bargainingrepresentative by the Board in 1970:All guards employed by the Company at its plantsinListerhill and Sheffield, Alabama, excludingfiremen, and all other employees, professionalemployees, and supervisors as defined in theNational Labor Relations Act.The clarification sought by UPGWA would includein the unit the classification of "fire guards." TheEmployer and UPGWA contend that the duties ofthe firemen have changed significantly since theirexclusion from the guard unit at the time of theBoard's certification, and that the firemen are not"guards" within the meaning of Section 9(b)(3) of theAct. The Employer, therefore, submits that PetitionerIAM, a labor organization which represents employ-ees other than guards, is not qualified to representthe firemen, who now perform guard duties, and thatthe IAM's petition should be dismissed.Upon the record herein it is evident that the dutiesof the firemen have, in fact, undergone substantialchange since the Board's certification in 1970. Due toincreased theft and violation of company rules, theEmployer found it necessary to utilize its entireprotection division, composed of both firemen andguards, to perform guard functions. As a result, inaddition to their original responsibility for fireprotection, the firemen are now charged with theenforcement of all company rules and regulationsand, like the guards, are required to stand gate duty,where they are responsible for preventing theremoval of company property, checking parcelscarried into and out of the plant, and admittingauthorized personnel to the premises. Firemen nowpatrol the Employer's parking lots, as do the guards,and have issued citations for parking violations. Inperformance of these duties, the firemen, like theguards, are authorized to physically remove anyonein violation of company rules. Firearms are availableto both firemen' and guards and, in fact, have beenissued to both groups. Additionally, firemen andguards wear identical uniforms and badges, andreceive the same company manual and first aidtraining.Thus, it is evident that the duties of thefiremen have changed significantly since the fire-men's exclusion from the unit in 1970 when theywere employed solely for providing fire protection.In light of the facts set forth above, we believe it isclear that the firemen now perform guard duties,enforcing company rules against employees andothers, in addition to providing fire protection. It isimmaterial that performance of guard duties is nottheir only function. The record indicates that at least25 percent of the firemen's time is spent performingguard duties, and it is apparent that enforcement ofcompany rules is a continual part of their responsibil-198 NLRB No. 31 REYNOLDS METALS COMPANYity and is a significant portion of the requirements oftheir job. In these circumstances we find that thefiremen are guards within the meaning of Section9(1)(3).1As we have found that the employees sought to berepresented are guards within the meaning of theAct, and as Petitioner IAM is a labor organizationwhich represents employees other than guards, wefurther find that IAM is not qualified, under Section9(b)(3), to represent the employees sought by itspetition.Accordingly, we shall dismiss the petition.Under these circumstances we conclude that theduties of firemen having undergone such changes asto be tantamount to the creation of a new classifica-tion, and, as we find the firemen to be guards withinthemeaning of the Act and properly within1TheWackenhut ! Corporation,196NLRB 1278p;^North)AmericanAviation,Inc.,161NLRB 297;Watchmamtors,Inc,128NLRB 903;LaundryOwnersAssociation of Greater Cincinnati,123 NLRB 543, 546, 547;121UPGWA'sbargaining unit,we shall accordinglyclarify itscertification to include that classification.2ORDERIt ishereby ordered that the petition filed byDistrict Lodge No. 92,InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, inCase 10-RC-9082, be, and it herebyis,dismissed.IT IS FURTHER ORDEREDthat the certification issuedto the International Union, United Plant GuardWorkers of America and its Amalgamated LocalUnion 601, in Case 10-RC-8427, be, and it hereby is,clarified by specificallyincludingtherein the Em-ployer's employees classifiedas firemen or fireguards.Waterboro Manufacturing Corporation,106 NLRB 1383, 1384.2SeeThe StandardOil Company (Ohio) (Akron Division),146 NLRB1189, 1191;Brockton-Taunton GasCompany,132 NLRB 940,942